Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-5, 7-11, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest calculating motion vectors between image frames in each plurality of image frames and between image frames from different image frame sources; in combination with the other elements of the claim.
As for claim 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest calculating a first set of motion vectors between adjacent image frames in the single set of image frames, and calculating a second set of motion vectors between adjacent image frames from each image frame source; applying motion correction to the single set of image frames based on the motion vectors to generate final image frames, including: applying the motion correction to the single set of image frames based on the first set of motion vectors to correct for potential image shifts between image frame sources, interpolating image frames at phases between phases of the adjacent image frames from each image frame source based on the adjacent image frames and respective motion vectors of the second set of motion vectors, and performing image fusion of the interpolated image frames with image frames of the single set of image frames based on the first set of motion vectors; in combination with the other elements of the claim and parent claim.
With regard to claim 16, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the image processor is further configured with instructions in the non-transitory memory that when executed cause the image processor to calculate motion vectors between image frames in each plurality of image frames and between image frames from different image frame sources; in combination with the other elements of the claim and parent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 3, 2022